DETAILED ACTION
Claims 1-15 are presented for examination.
Claims 1-3 and 5-15 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Response to Arguments
The claim interpretation of the claims under 35 U.S.C. 112(f) has been withdrawn based on Applicant’s amendment.
Applicant's arguments filed 03/12/2021 have been fully considered but they are not persuasive. The reasons set forth below.
The Applicant argues:
(1)	Dinan fails to teach or suggest “wherein the terminal device can select the one setting from the plurality of settings without receiving from the base station an instruction that designates the one setting”, at least this element of claim 1, [Remarks, pages 8-10].
The Examiner respectfully disagrees with these arguments.

As per the first argument,
As indicated in the previous rejection and below, Dinan discloses wherein the terminal device [fig. 4, 9, the terminal device (UE)] can select the one setting from the plurality of settings without receiving from the base station an instruction that designates the one setting [paragraphs 0127, 0156, 0157, 0171, 0179, 0216, wherein the terminal device can select the one setting from the plurality of settings without receiving from the base station an instruction that designates the one setting (selection of which valid PUCCH resource for SR to signal SR on when the MAC entity has more than one valid PUCCH resource for SR in one TTI may be left to a UE implementation)].

Regarding the terminal device can select the one setting from the plurality of settings without receiving from the base station an instruction, Dinan discloses in paragraphs 0127, 0156, 0157, 0171, 0179, and 0216.
[0127] When a UE is capable of configuring PUCCH groups, and if a UE indicates that it supports simultaneous PUCCH/PUSCH transmission capability, it may imply that the UE supports simultaneous PUCCH/PUSCH transmission on both PCell and SCell. When multiple PUCCH groups are configured, a PUCCH may be configured or not configured with simultaneous PUCCH/PUSCH transmission. 
[0156] …. SR resources may be configured on both PCell and PUCCH SCell. Whether to configure SR resources on PCell, on the PUCCH SCell, or on both PCell and the PUCCH SCell may be up to eNB and/or UE implementation. SR resources may be configured on both PCell and PUCCH SCell. …. 
[0157] …. There may be some latency gain since there may be more SR resources available on the SCell. The UE may choose the first SR resources available for transmission of an SR. 
[0171] …. Based on the UE implementation, the MAC entity may choose one of SRs when SRs are configured on PUCCH SCell(s) and PCell in the same TTI. In a MAC entity, ….
[0179] In an example embodiment, if the MAC entity has at least one valid PUCCH resource for SR configured for this TTI and if this TTI is not part of a measurement gap and if sr-ProhibitTimer is not running: .fwdarw.If SR_COUNTER<dsr-TransMax, then UE may perform one or more of the following: UE may increment SR_COUNTER by 1; UE may instruct the physical layer to signal SR on one valid SR resource; and/or UE may start the sr-ProhibitTimer; Else UE may perform one, more than one, or all the following (this may be considered an SR failure): UE may notify RRC to release PUCCH/SRS for one or more first serving cells; UE may clear configured downlink assignments and uplink grants; and/or UE may initiate a Random Access procedure (e.g. on the PCell) and cancel pending SRs
[0216] …. The selection of which valid PUCCH resource for SR to signal SR on when the MAC entity has more than one valid PUCCH resource for SR in one TTI may be left to a UE implementation.

In other words, Dinan discloses the terminal selects the one setting from the plurality of settings without receiving from the base station an instruction (“a UE implementation”).

Therefore, given that Dinan discloses a UE implementation wherein the UE selects/choose a resource for SR signal from the plurality of resources, then Dinan clearly discloses wherein the terminal device can select the one setting from the plurality of settings without receiving from the base station an instruction that designates the one setting.

Regarding the rejection of claims 8 and 12-15, claims 8 and 12-15 recite the same limitations as set forth in claim 1, the response to claim 1 is also applicable to claims 8 and 12-15, and thus please refer to the response to claim 1 above.

	Regarding the dependent claims 2-7 and 9-11, Applicant has not made specific arguments pertaining to why the cited references do not teach the recited claims. Without such arguments, the Examiner cannot respond and is not persuaded by such argument.

In view of above, it is clear that the system/methods of the cited art disclose the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dinan, U.S. Publication No. 2016/0365959.

As per claim 1, Dinan discloses a terminal device [fig. 4, paragraph 0104, a terminal device (a wireless device 406)], comprising: 
one or more processors [fig. 4, paragraph 0104, one or more processors (at least one processor 408)]; and 
fig. 4, paragraph 0104, one or more memories that stores a computer-readable instruction for causing, when executed by the one or more processors (instructions 410 stored in non-transitory memory 409 and executable by the at least one processor 408)], the one or more processors to at least: 
select [paragraphs 0104, 0106, select (processor 408; specific settings in a device)], in a case where data that is to be transmitted to the base station device [fig. 4, paragraph 0104, the base station device (a base station 401)] is generated, one setting for use in transmission of a scheduling request to a base station device [paragraphs 0154, 0158, generated, one setting for use in transmission of a scheduling request to a base station device (scheduling request (SR) may be directly transmitted from UE to an SeNB)], from among a plurality of settings that correspond to different combinations of a bandwidth, a time duration, and a periodicity and can be used in transmission of the scheduling request [fig. 14, paragraphs 0168, a plurality of settings that correspond to different combinations of a bandwidth, a time duration, and a periodicity and can be used in transmission of the scheduling request (SR configuration for SR transmission periodicity)], wherein the terminal device [fig. 4, 9, the terminal device (UE)] can select the one setting from the plurality of settings without receiving from the base station an instruction that designates the one setting [paragraphs 0127, 0156, 0157, 0171, 0179, 0216, wherein the terminal device can select the one setting from the plurality of settings without receiving from the base station an instruction that designates the one setting (selection of which valid PUCCH resource for SR to signal SR on when the MAC entity has more than one valid PUCCH resource for SR in one TTI may be left to a UE implementation)]; and 
transmit [fig. 4, paragraphs 0104, 0154, transmit (communication interface 407)] the scheduling request to the base station device with use of the one setting that was selected [fig. 4, 23, paragraphs 0104, 0154, 0163, 0168, 0181, transmit the scheduling request to the base station device with use of the one setting that was selected (base station 401 may be configured to engage in communication with communication interface 407 in wireless device 406 via a communication path; directly transmitted from UE)].

As per claim 2, Dinan discloses the terminal device according to claim 1, 
wherein in a case where an uplink grant corresponding to the scheduling request that was transmitted with use of a first setting among the plurality of settings is not received from the base station device, the computer-readable instruction further causing, when executed by the one or more processors, the one or more processors to at least: select a second setting that is different from the first setting from among the plurality of settings [paragraphs 0176, 0183, 0184, 0194, wherein in a case where an uplink grant corresponding to the scheduling request that was transmitted with use of a first setting among the plurality of settings is not received from the base station device, select a second setting that is different from the first setting from among the plurality of settings (invalid SR resource in a subframe in the first plurality of subframes; monitor at least one downlink control channel for a grant for uplink data channel resources)], and transmit the scheduling request to the base station device with use of the second setting [paragraphs 0159, 0163, 0164, 0176, 0194, 0195, transmit the scheduling request to the base station device with use of the second setting].

As per claim 3, Dinan discloses the terminal device according to claim 2, 
wherein the second setting is selected if the uplink grant is not received from the base station device in a case where the scheduling request was transmitted a predetermined number of times or over a predetermined time period with use of the first setting [paragraphs 0166, 0207, wherein the second setting is selected if the uplink grant is not received from the base station device in a case where the scheduling request was transmitted a predetermined number of times or over a predetermined time period with use of the first setting (value of IE sr-ProhibitTimer may be in number of SR period(s))].

As per claim 5, Dinan discloses the terminal device according to claim 1, 
wherein the one setting is selected from among the plurality of settings based on transmission path loss between the base station device and the terminal device [paragraphs 0117, 0138, wherein the one setting is selected from among the plurality of settings based on transmission path loss between the base station device and the terminal device (UE may need to measure downlink pathloss)].

As per claim 6, Dinan discloses the terminal device according to claim 1, wherein: 
the computer-readable instruction causes, when executed by the one or more processors, the one or more processors to at least acquire information regarding a setting that can be used for the scheduling request from the base station device [fig. 4, 14, paragraphs 0155-0158, acquire information regarding a setting that can be used for the scheduling request from the base station device (eNB may employ different IEs for configuration of SR resources)].

As per claim 7, Dinan discloses the terminal device according to claim 6, 
wherein the information is acquired with use of an RRC message that is transmitted by the base station device for establishment of a connection between the base station device and the terminal device [paragraphs 0107, 0122, 0144, 0163, wherein the information is acquired with use of an RRC message that is transmitted by the base station device for establishment of a connection between the base station device and the terminal device (UE may receive at least one RRC message comprising configuration parameters of one or more cells (BS))].

As per claim 8, Dinan discloses a base station device [fig. 4, paragraph 0104, a base station device (a base station 401)], comprising: 
one or more processors [fig. 4, paragraph 0104, one or more processors (at least one processor 403)]; and 
one or more memories that stores a computer-readable instruction for causing, when executed by the one or more processors [fig. 4, paragraph 0104, one or more memories that stores a computer-readable instruction for causing, when executed by the one or more processors (instructions 405 stored in non-transitory memory 404 and executable by the at least one processor 403)], the one or more processors to at least: 
paragraphs 0154, 0158, determine a plurality of settings (scheduling request (SR) may be directly transmitted from UE to an SeNB)] that correspond to different combinations of a bandwidth, a time duration, and a periodicity and are to be used by a terminal device to transmit a scheduling request [fig. 14, paragraphs 0168, correspond to different combinations of a bandwidth, a time duration, and a periodicity and are to be used by a terminal device to transmit a scheduling request (SR configuration for SR transmission periodicity)]; and 
transmit [fig. 4, paragraphs 0104, transmit (a communication with communication interface 402 in base station 401)] information regarding the plurality of settings to the terminal device [fig. 4, 14, 23, paragraphs 0104, 0154, 0163, 0168, 0181, information regarding the one or more settings to the terminal device (SR configuration for SR transmission)], wherein the information enables the terminal device [fig. 4, 9, the terminal device (UE)] to select one setting for use in transmission of the scheduling request from the plurality of settings without transmitting by the base station device an instruction that designates the one setting [paragraphs 0127, 0156, 0157, 0171, 0179, 0216, select one setting for use in transmission of the scheduling request from the plurality of settings without transmitting by the base station device an instruction that designates the one setting (selection of which valid PUCCH resource for SR to signal SR on when the MAC entity has more than one valid PUCCH resource for SR in one TTI may be left to a UE implementation)].

As per claim 9, Dinan discloses the base station device according to claim 8, 
paragraphs 0157, wherein the one or more settings are determined in accordance with a latency requirement of a radio bearer established by the terminal device (latency gain since there may be more SR resources available on the SCell)].

As per claim 10, Dinan discloses the base station device according to claim 8, 
wherein the one or more settings are determined based on transmission path loss between the base station device and the terminal device [paragraphs 0117, 0138, wherein the one or more settings are determined based on transmission path loss between the base station device and the terminal device (UE may need to measure downlink pathloss)].

As per claim 11, Dinan discloses the base station device according to claim 8, 
wherein the information is transmitted to the terminal device using an RRC message for establishment of a connection between the base station device and the terminal device [paragraphs 0107, 0122, 0144, 0163, wherein the information is transmitted to the terminal device using an RRC message for establishment of a connection between the base station device and the terminal device (UE may receive at least one RRC message comprising configuration parameters of one or more cells (BS))].

As per claim 12, Dinan discloses a method for controlling a terminal device [paragraph 0200, 0204, a method for controlling a terminal device (wireless device to perform a method)], comprising: 
selecting [paragraphs 0104, 0106, selecting (processor 408; specific settings in a device)], in a case where data that is to be transmitted to a base station device [fig. 4, paragraph 0104, a base station device (a base station 401)] is generated, one setting for use in transmission of a scheduling request to the base station device [paragraphs 0154, 0158, generated, one setting for use in transmission of a scheduling request to the base station device (scheduling request (SR) may be directly transmitted from UE to an SeNB)], from among a plurality of settings that correspond to different combinations of a bandwidth, a time duration, and a periodicity and can be used in transmission of the scheduling request [fig. 14, paragraphs 0168, a plurality of settings that correspond to different combinations of a bandwidth, a time duration, and a periodicity and can be used in transmission of the scheduling request (SR configuration for SR transmission periodicity)], wherein the terminal device [fig. 4, 9, the terminal device (UE)] can select the one setting from the plurality of settings without receiving from the base station an instruction that designates the one setting [paragraphs 0127, 0156, 0157, 0171, 0179, 0216, wherein the terminal device can select the one setting from the plurality of settings without receiving from the base station an instruction that designates the one setting (selection of which valid PUCCH resource for SR to signal SR on when the MAC entity has more than one valid PUCCH resource for SR in one TTI may be left to a UE implementation)]; and 
fig. 4, paragraphs 0104, 0154, transmitting (communication interface 407)] the scheduling request to the base station device with use of the one setting that was selected [fig. 4, 23, paragraphs 0104, 0154, 0163, 0168, 0181, transmit the scheduling request to the base station device with use of the one setting that was selected (base station 401 may be configured to engage in communication with communication interface 407 in wireless device 406 via a communication path; directly transmitted from UE)].

As per claim 13, Dinan discloses a method for controlling a base station device, comprising: 
determining a plurality of settings [paragraphs 0154, 0158, determining a plurality of settings (scheduling request (SR) may be directly transmitted from UE to an SeNB)] that correspond to different combinations of a bandwidth, a time duration, and a periodicity and are to be used by a terminal device to transmit a scheduling request [fig. 14, paragraphs 0168, correspond to different combinations of a bandwidth, a time duration, and a periodicity and are to be used by a terminal device to transmit a scheduling request (SR configuration for SR transmission periodicity)]; and 
transmitting information regarding the plurality of settings to the terminal device  [fig. 4, 14, 23, paragraphs 0104, 0154, 0163, 0168, 0181, transmitting information regarding the one or more settings to the terminal device (SR configuration for SR transmission)], wherein the information enables the terminal device [fig. 4, 9, the terminal device (UE)] to select one setting for use in transmission of the scheduling request from the plurality of settings without transmitting by the base station device an instruction that paragraphs 0127, 0156, 0157, 0171, 0179, 0216, select one setting for use in transmission of the scheduling request from the plurality of settings without transmitting by the base station device an instruction that designates the one setting (selection of which valid PUCCH resource for SR to signal SR on when the MAC entity has more than one valid PUCCH resource for SR in one TTI may be left to a UE implementation)].

As per claim 14, Dinan discloses a non-transitory computer-readable storage medium that stores a program for causing a computer included in a terminal device to: 
select [paragraphs 0104, 0106, select (processor 408; specific settings in a device)], in a case where data that is to be transmitted to the base station device [fig. 4, paragraph 0104, the base station device (a base station 401)] is generated, one setting for use in transmission of a scheduling request to a base station device [paragraphs 0154, 0158, generated, one setting for use in transmission of a scheduling request to a base station device (scheduling request (SR) may be directly transmitted from UE to an SeNB)], from among a plurality of settings that correspond to different combinations of a bandwidth, a time duration, and a periodicity and can be used in transmission of the scheduling request [fig. 14, paragraphs 0168, a plurality of settings that correspond to different combinations of a bandwidth, a time duration, and a periodicity and can be used in transmission of the scheduling request (SR configuration for SR transmission periodicity)], wherein the terminal device [fig. 4, 9, the terminal device (UE)] can select the one setting from the plurality of settings without receiving from the base station an instruction that designates the one setting [paragraphs 0127, 0156, 0157, 0171, 0179, 0216, wherein the terminal device can select the one setting from the plurality of settings without receiving from the base station an instruction that designates the one setting (selection of which valid PUCCH resource for SR to signal SR on when the MAC entity has more than one valid PUCCH resource for SR in one TTI may be left to a UE implementation)]; and 
transmit [fig. 4, paragraphs 0104, 0154, transmit (communication interface 407)] the scheduling request to the base station device with use of the one setting that was selected [fig. 4, 23, paragraphs 0104, 0154, 0163, 0168, 0181, transmit the scheduling request to the base station device with use of the one setting that was selected (base station 401 may be configured to engage in communication with communication interface 407 in wireless device 406 via a communication path; directly transmitted from UE)].

As per claim 15, Dinan discloses a non-transitory computer-readable storage medium that stores a program for causing a computer included in a base station device to: 
determine a plurality of settings [paragraphs 0154, 0158, determine a plurality of settings (scheduling request (SR) may be directly transmitted from UE to an SeNB)] that correspond to different combinations of a bandwidth, a time duration, and a periodicity and are to be used by a terminal device to transmit a scheduling request [fig. 14, paragraphs 0168, correspond to different combinations of a bandwidth, a time duration, and a periodicity and are to be used by a terminal device to transmit a scheduling request (SR configuration for SR transmission periodicity)]; and 
fig. 4, 14, 23, paragraphs 0104, 0154, 0163, 0168, 0181, transmit information regarding the plurality of settings to the terminal device (SR configuration for SR transmission)], wherein the information enables the terminal device [fig. 4, 9, the terminal device (UE)] to select one setting for use in transmission of the scheduling request from the plurality of settings without transmitting by the base station device an instruction that designates the one setting [paragraphs 0127, 0156, 0157, 0171, 0179, 0216, select one setting for use in transmission of the scheduling request from the plurality of settings without transmitting by the base station device an instruction that designates the one setting (selection of which valid PUCCH resource for SR to signal SR on when the MAC entity has more than one valid PUCCH resource for SR in one TTI may be left to a UE implementation)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinan, in view of Lee et al., (hereinafter Lee), U.S. Publication No. 2018/0115985.

As per claim 4, Dinan discloses the terminal device according to claim 2, Dinan does not explicitly disclose wherein the time duration corresponding to the first setting is 
However, Lee teaches wherein the time duration corresponding to the first setting is shorter than the time duration corresponding to the second setting, and the bandwidth corresponding to the first setting is wider than the bandwidth corresponding to the second setting [paragraphs 0005, 0043, 0069, wherein the time duration corresponding to the first setting is shorter than the time duration corresponding to the second setting, and the bandwidth corresponding to the first setting is wider than the bandwidth corresponding to the second setting (shorter SR periodicities; provide different bandwidths)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to improve upon the device described in Dinan by including time duration and bandwidth as taught by Lee because it would provide the Dinan’s device with the enhanced capability of expanding and improving coverage and system capacity [Lee, paragraphs 0026, 0113].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




/JACKIE ZUNIGA ABAD/          Primary Examiner, Art Unit 2469